People v Smith (2020 NY Slip Op 05644)





People v Smith


2020 NY Slip Op 05644


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


634 KA 18-00308

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vISAIAH SMITH, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


DANIELLE NERONI REILLY, ALBANY, FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Monroe County Court (Melchor E. Castro, A.J.), rendered July 28, 2017. Defendant was resentenced upon his conviction of attempted robbery in the second degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Same memorandum as in People v Smith ([appeal No. 1] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court